Citation Nr: 1429701	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Whether new and material evidence has been received to reopen the claim of entitlement to recognition as the Veteran's surviving child for purposes of eligibility to dependency and indemnity (DIC) and death pension benefits.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to May 1967.  He died in March 2008.  The appellant is the Veteran's daughter who is claiming benefits on behalf of her daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Columbia, South Carolina.  

The appellant testified at a personal hearing at the RO in March 2012.  She testified at a Board hearing at the RO in August 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2008 decision denied the appellant's claim of entitlement to recognition as the Veteran's surviving child for purposes of eligibility to DIC and death pension benefits; the appellant did not appeal the rating decision. 

2.  The evidence added to the record subsequent to the June 2008 decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim of entitlement to recognition as the Veteran's surviving child for purposes of eligibility to DIC and death pension benefits.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to recognition as the Veteran's surviving child for purposes of eligibility to DIC and death pension benefits.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and " material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Board finds that the originating agency provided the appellant with all required notice by letters mailed in July 2009, September 2009 and April 2010, prior to the initial adjudication of the claim in August 2010.

The record also reflects that service treatment records and relevant post-service treatment records have been obtained.  Neither the appellant nor her representative has identified any additional, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the appellant was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The undersigned explained the issue on appeal and sought testimony from the appellant regarding her claim.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will address the merits of the claim. 

Legal criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

VA law provides for dependency and indemnity compensation to a Veteran's surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Death pension is payable to a Veteran's surviving spouse or child for a nonservice connected death, if certain criteria are met.  38 C.F.R. § 3.3.

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a). 

A child may be deemed the "child" of the Veteran if he or she is the adopted child.  Except as provided in paragraph (e) of this section, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c); see also 38 U.S.C.A. § 101(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In April 2008, the appellant submitted an application for DIC and death pension benefits for her child C.C.B.  In June 2008, the RO denied the claim.  The decision was based on the fact that C.C.B. was the Veteran's grandchild and that she was never formally adopted by the Veteran.  The June 2008 denial letter also provided the appellant with her appellant rights.  Within one year of the notification, additional evidence was submitted.  Significantly, none of this evidence demonstrated that C.C.B. was ever adopted by the Veteran.  The June 2008 decision is final.  

In July 2009, the appellant submitted another claim for DIC and death pension benefits for C.C.B.  While the appellant included new evidence which was not of record at the time of the prior final denial, the Board finds that this evidence does not satisfy the definition of new and material evidence.  None of the evidence received documents that C.C.B. was adopted by the Veteran nor does any of the evidence indicate that C.C.B. satisfied any of the other definitions of "child of the veteran."  As such, the Board finds that new and material evidence has not been received and the claim of entitlement to recognition as the Veteran's qualifying surviving child for purposes of eligibility to DIC and death pension benefits has not been reopened.  

The Board is sympathetic to the appellant's argument that the Veteran had custody of her child and was in the process of adopting the child when he passed away.  However, the pertinent legal authority governing DIC and death pension allowances is clear and specific, and the Board is bound by such authority and does not have authority to grant benefits on an equitable basis.  As the discussion above illustrates, the law and regulations governing DIC and death pension for a child of a veteran establish very specific eligibility requirements for such benefits.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations. 

ORDER

The appeal is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


